Citation Nr: 1525654	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to VA burial benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Navy from March 1969 to December 1970.  He also had additional service in the Navy Reserves.  The Appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied service connection for the cause of the Veteran's death, and on appeal of an October 2011 decision of the Regional Office in New Orleans, Louisiana (RO), that denied the Appellant's claim for VA burial benefits.  

The case was later transferred to the New Orleans, Louisiana Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in December 2010.  The death certificate lists the immediate cause of death as cancer of the lung.  

During the Veteran's lifetime, service connection was established for a left shoulder disability (status post dislocation of the left shoulder) (rated 10 percent).  

The Veteran served on verified active duty in the Navy from March 1969 to December 1970.  He also had additional service in the Navy Reserves.  The Veteran's DD Form 214 indicates that he had no foreign and/or sea service.  However, his available service personnel records indicate that the Veteran served aboard the USS Cook (LPR-130) from June 1969 to March 1970.  Additionally, such records also refer to service in the Naval Reserve from August 1980 to August 1982.  

The Board observes that a May 2005 Certificate of Military Service indicates that the Veteran served in the Navy from March 1969 to December 1979.  There was also a notation that the Veteran's service was terminated when he honorably transferred to the Naval Reserve and he was released to inactive duty.  

Additionally, in a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), the Appellant indicated that the Veteran served on active duty in the Navy from March 1969 to December 1979, and that he served in the Naval Reserve from August 1980 to June 1981.  

The Board observes that the actual dates of the Veteran's additional periods of service in the Navy and/or Naval Reserve, to include any periods of active duty for training and inactive duty training have not been verified.  Further, the Veteran's service treatment records are clearly incomplete.  There are no service treatment reports of record subsequent to November 1970.  Therefore, an attempt must be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Navy or Naval Reserve and to obtain any additional available service treatment records.  

Finally, the Board notes that the Veteran's death certificate indicates that he died in December 2010 at a residence.  The Board observes that there are no treatment reports of record subsequent to June 2010.  In fact, a June 2010 treatment report from the Ochsner Clinic Foundation related a diagnosis of a malignant neoplasm of the lung, adenocarcinoma, with a notation that the Veteran would follow-up with a VA facility and return as required.  The Board notes that there are no VA treatment reports of record subsequent to a March 2005 VA examination report.  As there may be outstanding treatment records available, including possible VA treatment records, that may be pertinent to the Appellant's claims, an attempt should be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Navy or Naval Reserve.  Also request that a search be conducted for all service treatment records pertaining to the Veteran, to include during his Naval Reserve service.  If more details are required to conduct such search, the Appellant should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Appellant informed of any negative results.

2.  Obtain the Veteran's medical records, dated immediately prior to his death in December 2010 (his terminal hospital records), from the Ochsner Clinic Foundation.  

3.  Ask the Appellant to identify all other medical providers who treated the Veteran from March 2005 to December 2010.  Obtain copies of the related medical records, including VA treatment records, which are not already in the claims file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

4.  Then readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




